Case 1:20-cv-00661-RDA-TCB Document 24 Filed 11/04/20 Page 1 of 2 PagelD# 500

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

CRESTLINE HOTELS & RESORTS, LLC, )
)
Plaintiff, )
)
v. )
) Civil Action No. 1:20-cv-661
URBAN COMMONS, LLC, et al., ) (RDA/TCB)
)
)
Defendants. )

ORDER

This matter comes before the Court upon the Report and Recommendation
(“Recommendation”) issued by Magistrate Judge Theresa Buchanan on October 2, 2020. Dkt. 23.
In breach of contract case, Judge Buchanan recommends that judgment be entered in favor of
Plaintiff Crestline Hotels & Resorts, LLC (“Plaintiff”) and against Defendants Urban Commons,
LLC, Taylor Woods, and Howard Wu (collectively, “Defendants”). /d. at 15. Judge Buchanan
further recommends that “the Court award Plaintiff (1) $3,850,000.00 the Key Money amount with
prejudgment interest at the rate of $632.88 per day starting from May 13, 2020 and (2) $41,192.20
in in attorneys’ fees, $1,845.16 in costs, and prejudgment interest at a rate of $2.95 per day starting
on July 27, 2020.” Jd. And Judge Buchanan also recommends that “the Court Declare that
Defendants are obligated to fund Plaintiff's request for $283,196.10 in working capital.” Jd.

Pursuant to Federal Rule of Civil Procedure 72(b)(2), the deadline for submitting
objections to Judge Buchanan’s Recommendation was October 16, 2020. To date, no objections

have been filed.
Case 1:20-cv-00661-RDA-TCB Document 24 Filed 11/04/20 Page 2 of 2 PagelD# 501

After reviewing the record and Judge Buchanan’s Recommendation, and finding no clear
error,' the Court hereby APPROVES and ADOPTS the Recommendation. Dkt. 35.

Accordingly, Plaintiff's Motion for Default Judgment is GRANTED. Dkt. 18.

It is hereby ORDERED that judgment be entered in favor of Plaintiff and against
Defendants;

IT IS FURTHER ORDERED that Plaintiff be awarded (1) $3,850,000.00 the Key Money
amount with prejudgment interest at the rate of $632.88 per day starting from May 13, 2020, and
(2) $41,192.20 in in attorneys’ fees, $1,845.16 in costs, and prejudgment interest at a rate of $2.95
per day starting on July 27, 2020; and

IT IS FURTHER ORDERED that Defendants are obligated to fund Plaintiff's request for
$283,196.10 in working capital.

The Clerk is directed to enter judgment in this matter pursuant to Federal Rule of Civil
Procedure 55 and to forward copies of this Order to counsel of record.

It is SO ORDERED.

Alexandria, Virginia if
November + 2020 Is) / ki

 

Rossie D. Alston, Jr.
United States District Judge

 

' See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the
absence of any objections to a Magistrate Judge’s Recommendation, the Court “need not conduct
a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of
the record in order to accept the recommendation’”’),

2
